Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 19



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                           CASE NO.:

 ANGELICA GUTIERREZ and
 other similarly situated individuals,

                 Plaintiff(s),
 vs.

 EL TORO LOCO CHURRASCARIA 8ST. LLC,
 a Florida Corporation, EL TORO LOCO
 CHURRASCARIA LLC, a Florida Corporation,
 MARA ESPINOSA, JESSICA GONZALEZ,
 ALDO ESPINOSA, individually.

             Defendants.
 ____________________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

          The Plaintiff, ANGELICA GUTIERREZ, by and through the undersigned counsel, sues

 the Defendants and allege:

       1. This is an action to recover money damages for unpaid wages under the laws of the United

          States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

          201-219 (Section 216 for jurisdictional placement) (“the Act”).

       2. Plaintiff, ANGELICA GUTIERREZ is a resident of Miami-Dade County, Florida, within

          the jurisdiction of this Honorable Court. Plaintiff is a covered employee for purposes of

          the Act.

       3. Defendant, EL TORO LOCO CHURRASCARIA 8ST. LLC, is a Florida Profit corporation

          having their main place of business in Miami-Dade County, Florida, where Plaintiff

          worked for Defendants, and at all times material hereto were and are engaged in interstate

          commerce.



                                                  1
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 19


    4. Defendant, EL TORO LOCO CHURRASCARIA. LLC, is a Florida Profit corporation

       having their main place of business in Miami-Dade County, Florida, where Plaintiff

       worked for Defendants, and at all times material hereto were and are engaged in interstate

       commerce.

    5. Defendant, MARA ESPINOSA is the owner of EL TORO LOCO CHURRASCARIA 8ST.

       LLC and EL TORO LOCO CHURRASCARIA LLC and a resident of Miami-Dade

       County, Florida.

    6. Defendant, JESSICA GONZALEZ is the owner of EL TORO LOCO CHURRASCARIA

       8ST. LLC and EL TORO LOCO CHURRASCARIA LLC and a resident of Miami-Dade

       County, Florida.

    7. Defendant, ALDO ESPINOSA is the owner of EL TORO LOCO CHURRASCARIA LLC

       and a resident of Miami-Dade County, Florida.

    8. The Plaintiff, ANGELICA GUTIERREZ, worked as a take-out dispatcher taking orders

       over the phone from customers and from third-party online vendors such as UberEats,

       GrubHub and Postmates. The Plaintiff work for the Defendants likewise affects interstate

       commerce. Defendants employed Plaintiff as takeout dispatcher employed by EL TORO

       LOCO CHURRASCARIA 8ST. LLC, EL TORO LOCO CHURRASCARIA LLC and

       MARA ESPINOSA, JESSICA GONZALEZ, ALDO ESPINOSA.

    9. While employed by Defendants, the Defendants failed to pay the Plaintiff, ANGELICA

       GUTIERREZ halftime rate for twenty-six (26) pay periods and is owed two hundred thirty-

       six and eighty four hundredth of hours (236.84) hours of halftime rate for any hours over

       40.

    10. Plaintiff, ANGELICA GUTIERREZ was paid between $9.00 and $13.00 an hour starting

       on or about May 18, 2020 through and continuing through January 31, 2021 but was

       only paid for straight time for any hours that she worked in excess of 40 hours per week.

                                               2
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 19


       Plaintiff seeks to recover for unpaid overtime and wages accumulated from the date of hire

       and/or from the date of the filing of this complaint.

    11. Plaintiff was required to work in excess of 40 hours per week with no provisions for

       overtime wages.

    12. Prior to the completion of discovery and to the best of Plaintiff, ANGELICA

       GUTIERREZ, knowledge, at the time of the filing of this complaint, Plaintiff’s, good faith

       estimate of unpaid wages are as follows:

       Actual Damages plus interest, representing the amount of unpaid wages on a bi-weekly

       basis as follows:

                  •   Pay period one (pay period beginning June 1, 2020): ANGELICA

                      GUTIERREZ worked .39 hours ($5.00 per hour representing ½ time rate)

                      of unpaid overtime wages for a total amount due of $1.95.

                  •   Pay period two (pay period beginning June 8, 2020): ANGELICA

                      GUTIERREZ worked 15.72 ($5.00 per hour representing ½ time rate) of

                      unpaid overtime wages for a total amount due of $78.60.

                  •   Pay period three (pay period beginning June 15, 2020): ANGELICA

                      GUTIERREZ worked 20.29 hours ($5.00 per hour representing ½ time rate)

                      of unpaid overtime wages for a total amount due of $101.45.

                  •   Pay period four (pay period beginning June 22, 2020): ANGELICA

                      GUTIERREZ worked 11.18 hours ($5.00 per hour representing ½ time rate)

                      of unpaid overtime wages for a total amount due of $55.90.

                  •   Pay period five (pay period beginning June 29, 2020): ANGELICA

                      GUTIERREZ worked 21.42 hours ($5.00 per hour representing ½ time rate)

                      of unpaid overtime wages for a total amount due of $107.10.



                                                 3
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 19


                •   Pay period six (pay period beginning July 6, 2020): ANGELICA

                    GUTIERREZ worked 11.2 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $56.00.

                •   Pay period seven (pay period beginning July 13, 2020): ANGELICA

                    GUTIERREZ worked 3.5 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $17.50.

                •   Pay period eight (pay period beginning July 20, 2020): ANGELICA

                    GUTIERREZ worked 3.75 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $18.75.

                •   Pay period nine (pay period beginning July 27, 2020): ANGELICA

                    GUTIERREZ worked 5.66 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $28.30.

                •   Pay period ten (pay period beginning August 10, 2020): ANGELICA

                    GUTIERREZ worked 1.95 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $9.75.

                •   Pay period eleven (pay period beginning August 17, 2020): ANGELICA

                    GUTIERREZ worked 2.01 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $10.05.

                •   Pay period twelve (pay period beginning August 24, 2020): ANGELICA

                    GUTIERREZ worked 8.55 hours ($5.00 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $42.75.

                •   Pay period thirteen (pay period beginning August 31, 2020): ANGELICA

                    GUTIERREZ worked 2 hours ($5.50 per hour representing ½ time rate) of

                    unpaid overtime wages for a total amount due of $11.00.


                                             4
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 19


                •   Pay period fourteen (pay period beginning September 7, 2020):

                    ANGELICA GUTIERREZ worked 12.96 hours ($5.50 per hour

                    representing ½ time rate) of unpaid overtime wages for a total amount due

                    of $71.28.

                •   Pay period fifteen (pay period beginning September 14, 2020): ANGELICA

                    GUTIERREZ worked 15.17 hours ($5.50 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $83.44.

                •   Pay period sixteen (pay period beginning September 21, 2020):

                    ANGELICA GUTIERREZ worked 22.89 hours ($6.50 per hour

                    representing ½ time rate) of unpaid overtime wages for a total amount due

                    of $148.79.

                •   Pay period seventeen (pay period beginning September 28, 2020):

                    ANGELICA GUTIERREZ worked 9.95 hours ($6.50 per hour representing

                    ½ time rate) of unpaid overtime wages for a total amount due of $64.68.

                •   Pay period eighteen (pay period beginning October 5, 2020): ANGELICA

                    GUTIERREZ worked 5.59 hours ($6.50 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $36.34.

                •   Pay period nineteen (pay period beginning October 12, 2020): ANGELICA

                    GUTIERREZ 5.43 hours ($6.50 per hour representing ½ time rate) of

                    unpaid overtime wages for a total amount due of $35.30.

                •   Pay period twenty (pay period beginning October 19, 2020): ANGELICA

                    GUTIERREZ worked 15.64 hours ($6.50 per hour representing ½ time rate)

                    of unpaid overtime wages for a total amount due of $101.66.




                                             5
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 19


                  •   Pay period twenty-one (pay period beginning October 26, 2020):

                      ANGELICA GUTIERREZ worked.73 hours ($6.50 per hour representing

                      ½ time rate) of unpaid overtime wages for a total amount due of $4.74.

                  •   Pay period twenty-two (pay period beginning November 2, 2020):

                      ANGELICA GUTIERREZ worked 13.67 hours ($6.50 per hour

                      representing ½ time rate) of unpaid overtime wages for a total amount due

                      of $88.86.

                  •   Pay period twenty-three (pay period beginning November 9, 2020):

                      ANGELICA GUTIERREZ worked 10.29 hours ($6.50 per hour

                      representing ½ time rate) of unpaid overtime wages for a total amount due

                      of $66.89.

                  •   Pay period twenty-four (pay period beginning November 16, 2020):

                      ANGELICA GUTIERREZ worked 6.22 hours ($6.50 per hour representing

                      ½ time rate) of unpaid overtime wages for a total amount due of $40.43.

                  •   Pay period twenty-five (pay period beginning November 23, 2020):

                      ANGELICA GUTIERREZ worked 6.92 hours ($6.50 per hour representing

                      ½ time rate) of unpaid overtime wages for a total amount due of $44.98.

                  •   Pay period twenty-six (pay period beginning January 4, 2021): ANGELICA

                      GUTIERREZ worked 3.76 hours ($6.50 per hour representing ½ time rate)

                      of unpaid overtime wages for a total amount due of $24.44.

    13. Plaintiff, ANGELICA GUTIERREZ and the rest of the staff were also forced to pay for

       delivery order that were sent back and/or delivered to the wrong address by UberEats,

       Postmates and GrubHub through no fault of their own.

    14. Plaintiff was forced to pay the following amounts from her personal funds:

         12/30/2020          $12.63
                                               6
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 19


         11/30/2020           $10.36
          7/25/2020            $3.88
          6/24/2020            $2.62
          6/22/2020            $2.64
          6/17/2020           $28.10
           6/8/2020            $5.17
           6/7/2020           $13.50
           6/3/2020           $10.57
          5/31/2020           $23.33
          5/26/2020           $21.88
                             $134.68


       THEREFORE, the Plaintiff is owed a total of $1,485.58 in unpaid wages.

       Liquidated Damages The nature of wages and statutory damages owed are unpaid, and

       untimely paid statutory minimum wages, and corresponding liquidated damages

       representing an equal amount in double damages/liquidated damages of $1,485.58.

       TOTAL DAMAGES: $ 2,971.16 in estimated damages plus reasonable attorney’s fees

       and costs of suit.


                          COUNT I: FAILURE TO PAY
            VIOLATION BY EL TORO LOCO CHURRASCARIA 8ST. LLC,, MARA
                       ESPINOSA, AND JESSICA GONZALEZ

    15. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 14

       above as if set out in full herein.

    16. At all times material hereto, the Defendants, EL TORO LOCO CHURRASCARIA 8ST.

       LLC, MARA ESPINOSA, AND JESSICA GONZALEZ, failed to comply with Title 29

       U.S.C. §§201-219 and 29 C.F.R. and § 516.2 and §516.4 et seq. in that the Plaintiff,

       ANGELICA GUTIERREZ performed services and no provision was made by the

       Defendants to properly pay them as required by the act. The additional persons who may

       become Plaintiff in this action were weekly paid employees and/or former employees of

       the Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA,


                                                 7
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 19


       AND JESSICA GONZALEZ, who are and who were subject to the unlawful payroll

       practices and procedures of the Defendants.

    17. The Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA,

       AND JESSICA GONZALEZ, knew and/or showed reckless disregard for the provisions

       of the Act concerning the payment of wages required by the Fair Labor Standards Act

       (FLSA) and remain owing the Plaintiff unpaid wages as set forth above.

    18. The Plaintiff are entitled to recover double damages. Defendants, EL TORO LOCO

       CHURRASCARIA 8ST. LLC, MARA ESPINOSA, AND JESSICA GONZALEZ never

       posted any notice, as required by the Fair Labor Standards Act (FLSA) and Federal Law,

       to inform employees of their federal rights to minimum wage payments.

    19. The Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA,

       AND JESSICA GONZALEZ willfully and intentionally refused to pay the Plaintiff

       wages as required by the law of the United States as set forth above and remains owing

       Plaintiff these unpaid wages since June 2020.

    20. The Plaintiff have retained the law offices of the undersigned attorney to represent them

       in this action and are obligated to pay reasonable attorney’s fee.

    21. The Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA,

       AND JESSICA GONZALEZ, have violated the FLSA’s prompt payment requirement by

       failing to pay Plaintiff, promptly.

    22. The Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA,

       AND JESSICA GONZALEZ violation of FLSA provisions concerning prompt, regular

       payment of wages were willful.

    23. The Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA,

       AND JESSICA GONZALEZ knew and/or showed reckless disregard for the provisions

       of the FLSA and its regulations concerning prompt, regular payment of wages.

                                                8
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 19


    24. The Plaintiff are entitled to recover liquidated damages in an amount equal the actual

       damages for Defendant’s FLSA violation.

     COUNT II: WAGE AND HOUR FEDERAL STATUTORY VIOLATION AGAINST ,
     EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA, AND JESSICA
                               GONZALEZ

    25. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14 above as

       if set out in full herein.

    26. This action is brought by Plaintiff and those similarly-situated to recover from the

       Employer unpaid overtime compensation, as well as an additional amount as liquidated

       damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et

       seq., and specifically under the provisions of 29 U.S.C. § 207.     29 U.S.C. § 207 (a)(1)

       states, “No employer shall employ any of his employees… for a work week longer than 40

       hours unless such employee receives compensation for his employment in excess of the

       hours above-specified at a rate not less than one and a half times the regular rate at which

       he is employed.”

    27. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29 U.S.C. §

       216(b). The Employer is and, at all times pertinent to this Complaint, was engaged in

       interstate commerce. At all times pertinent to this Complaint, the Employer/Defendants

       operates as an organization which sells and/or markets its services and/or goods to

       customers from throughout the United States and also provides its services for goods sold

       and transported from across state lines of other states, and the Employer/Defendants

       obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

       sources, uses telephonic transmissions going over state lines to do its business, transmits

       funds outside the State of Florida, and otherwise regularly engages in interstate commerce,

       particularly with respect to its employees. Upon information and belief, the annual gross

       revenue of the Employer/Defendants was at all times material hereto in excess of $500,000

                                                9
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 10 of 19


        per annum, and/or Plaintiff and those similarly-situated, by virtue of working in interstate

        commerce, otherwise satisfy the Act’s requirements.

     28. By reason of the foregoing, the Employer/Defendants are and were during all times

        hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

        commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

        Plaintiff and those similarly-situated was and/or is engaged in interstate commerce for

        Defendants.    Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA

        ESPINOSA, AND JESSICA GONZALEZ business activities involve those to which the

        Fair Labor Standards Act applies. The Defendant worked as a take-out dispatcher taking

        orders over the phone from customers and from third-party online vendors such as

        UberEats, GrubHub and Postmates. The Plaintiff’ work for the Defendants likewise affects

        interstate commerce. Plaintiff’s employment as a take-out dispatcher taking orders over

        the phone from customers and from third-party online vendors such as UberEats, GrubHub

        and Postmates performed various duties which included, any and all works that were

        necessary of her in the restaurant including covering shift of others stores.

     29. At all times material hereto, the Employer/Defendants failed to comply with Title 29

        U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

        similarly-situated performed services and worked in excess of the maximum hours

        provided by the Act but no provision was made by the Defendants to properly pay them at

        the rate of time and one half for all hours worked in excess of forty hours (40) per

        workweek as provided in said Act. The additional persons who may become Plaintiff in

        this action are bi-weekly-paid employees and/or former employees of Defendants who are

        and who were subject to the unlawful payroll practices and procedures of Defendants and

        were not paid time and one half of their regular rate of pay for all overtime hours and

        straight time hours worked in excess of forty.

                                                 10
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 11 of 19


     30. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remains

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages. Defendants never posted any notice, as required by the Fair Labor Standards Act

        and Federal Law, to inform employees of their federal rights to overtime and minimum

        wage payments.

     31. At the times mentioned, Defendant MARA ESPINOSA AND JESSICA GONZALEZ

        were, and are now, the Managers and/or owner of Defendant Corporation. Defendant,

        MARA ESPINOSA and JESSICA GONZALEZ, were the employers of Plaintiff and

        others similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

        Act” [29 U.S.C. § 203(d)], in that this individual Defendant acted directly in the interests

        of Defendant employer in relation to the employees of Defendant employer, including

        Plaintiff and others similarly situated. Defendant, MARA ESPINOSA and JESSICA

        GONZALEZ, had operational control of the business, provided Plaintiff with her work

        schedule, and is jointly liable for Plaintiff’ damages.

     32. Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, MARA ESPINOSA, and

        JESSICA GONZALEZ, willfully and intentionally refused to pay Plaintiff overtime wages

        as required by the law of the United States as set forth above and remains owing Plaintiff

        these overtime wages since the commencement of Plaintiff’ employment with Defendants

        as set forth above.

     33. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay a reasonable attorneys’ fee.



                                                  11
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 12 of 19


             COUNT III: VIOLATION OF THE FLORIDA MINIMUM WAGE ACT
                             (Failure to Pay Minimum Wages)

     Plaintiff adopts the allegations set forth in 1-14, as though set forth herein.

     34. At all times during, the Plaintiff and others similarly situated were required to be paid a

        minimum hourly wage for every hour worked for the Employer and overtime for any hours

        over 40 hours at time and half.

     35. Since 2020 through the present, Defendants have violated the provisions of §448.110,

        Florida Statute by failing to timely pay Plaintiff and others similarly situated, anything on

        the scheduled pay date, and/or ultimately paying them less than the minimum wage rates,

        and/or not paying them overtime required under both federal law, and under Florida law

        and the Florida Constitution.

     36. Plaintiff have satisfied any condition precedent to filing this action, if any.

     37. The Employer knew or showed a reckless and willful disregard for the provisions of the

        Florida Minimum Wage Act and the FLSA concerning the timely payment of minimum

        wages for all hours worked, and accordingly remains owing to the named Plaintiff and

        other similarly situated employees, unpaid minimum hourly wages for every hour worked

        during each respective pay period, and liquidated damages based upon the tardy or non-

        payment of wages due.


                          COUNT IV: FAILURE TO PAY
         VIOLATION BY EL TORO LOCO CHURRASCARIA LLC,, MARA ESPINOSA,
                     ALDO ESPINOSA AND JESSICA GONZALEZ

     38. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 14

        above as if set out in full herein.

     39. At all times material hereto, the Defendants, EL TORO LOCO CHURRASCARIA LLC,

        MARA ESPINOSA, ALDO ESPINOSA AND JESSICA GONZALEZ, failed to comply

        with Title 29 U.S.C. §§201-219 and 29 C.F.R. and § 516.2 and §516.4 et seq. in that the

                                                   12
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 13 of 19


        Plaintiff, ANGELICA GUTIERREZ performed services and no provision was made by

        the Defendants to properly pay them as required by the act. The additional persons who

        may become Plaintiff in this action were weekly paid employees and/or former

        employees of the Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA

        ESPINOSA, ALDO ESPINOSA AND JESSICA GONZALEZ, who are and who were

        subject to the unlawful payroll practices and procedures of the Defendants.

     40. The Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA,

        ALDO ESPINOSA AND JESSICA GONZALEZ, knew and/or showed reckless

        disregard for the provisions of the Act concerning the payment of wages required by the

        Fair Labor Standards Act (FLSA) and remain owing the Plaintiff unpaid wages as set

        forth above.

     41. The Plaintiff are entitled to recover double damages. Defendants, EL TORO LOCO

        CHURRASCARIA LLC, MARA ESPINOSA, ALDO ESPINOSA AND JESSICA

        GONZALEZ never posted any notice, as required by the Fair Labor Standards Act

        (FLSA) and Federal Law, to inform employees of their federal rights to minimum wage

        payments.

     42. The Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA,

        ALDO ESPINOSA AND JESSICA GONZALEZ willfully and intentionally refused to

        pay the Plaintiff wages as required by the law of the United States as set forth above and

        remains owing Plaintiff these unpaid wages since June 2020.

     43. The Plaintiff have retained the law offices of the undersigned attorney to represent them

        in this action and are obligated to pay reasonable attorney’s fee.

     44. The Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA,

        ALDO ESPINOSA AND JESSICA GONZALEZ, have violated the FLSA’s prompt

        payment requirement by failing to pay Plaintiff, promptly.

                                                 13
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 14 of 19


     45. The Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA,

        ALDO ESPINOSA AND JESSICA GONZALEZ violation of FLSA provisions

        concerning prompt, regular payment of wages were willful.

     46. The Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA,

        ALDO ESPINOSA AND JESSICA GONZALEZ knew and/or showed reckless disregard

        for the provisions of the FLSA and its regulations concerning prompt, regular payment of

        wages.

     47. The Plaintiff are entitled to recover liquidated damages in an amount equal the actual

        damages for Defendant’s FLSA violation.

     COUNT V: WAGE AND HOUR FEDERAL STATUTORY VIOLATION AGAINST ,
      EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA, ALDO ESPINOSA
                         AND JESSICA GONZALEZ

     48. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-14 above as

        if set out in full herein.

     49. This action is brought by Plaintiff and those similarly-situated to recover from the

        Employer unpaid overtime compensation, as well as an additional amount as liquidated

        damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et

        seq., and specifically under the provisions of 29 U.S.C. § 207.     29 U.S.C. § 207 (a)(1)

        states, “No employer shall employ any of his employees… for a work week longer than 40

        hours unless such employee receives compensation for his employment in excess of the

        hours above-specified at a rate not less than one and a half times the regular rate at which

        he is employed.”

     50. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29 U.S.C. §

        216(b). The Employer is and, at all times pertinent to this Complaint, was engaged in

        interstate commerce. At all times pertinent to this Complaint, the Employer/Defendants

        operates as an organization which sells and/or markets its services and/or goods to

                                                 14
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 15 of 19


        customers from throughout the United States and also provides its services for goods sold

        and transported from across state lines of other states, and the Employer/Defendants

        obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

        sources, uses telephonic transmissions going over state lines to do its business, transmits

        funds outside the State of Florida, and otherwise regularly engages in interstate commerce,

        particularly with respect to its employees. Upon information and belief, the annual gross

        revenue of the Employer/Defendants was at all times material hereto in excess of $500,000

        per annum, and/or Plaintiff and those similarly-situated, by virtue of working in interstate

        commerce, otherwise satisfy the Act’s requirements.

     51. By reason of the foregoing, the Employer/Defendants are and were during all times

        hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

        commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

        Plaintiff and those similarly-situated was and/or is engaged in interstate commerce for

        Defendants. Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA,

        ALDO ESPINOSA AND JESSICA GONZALEZ business activities involve those to

        which the Fair Labor Standards Act applies. The Defendant worked as a take-out

        dispatcher taking orders over the phone from customers and from third-party online

        vendors such as UberEats, GrubHub and Postmates. The Plaintiff’ work for the Defendants

        likewise affects interstate commerce. Plaintiff’s employment as a take-out dispatcher

        taking orders over the phone from customers and from third-party online vendors such as

        UberEats, GrubHub and Postmates performed various duties which included, any and all

        works that were necessary of her in the restaurant including covering shift of others stores.

     52. At all times material hereto, the Employer/Defendants failed to comply with Title 29

        U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

        similarly-situated performed services and worked in excess of the maximum hours

                                                 15
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 16 of 19


        provided by the Act but no provision was made by the Defendants to properly pay them at

        the rate of time and one half for all hours worked in excess of forty hours (40) per

        workweek as provided in said Act. The additional persons who may become Plaintiff in

        this action are bi-weekly-paid employees and/or former employees of Defendants who are

        and who were subject to the unlawful payroll practices and procedures of Defendants and

        were not paid time and one half of their regular rate of pay for all overtime hours and

        straight time hours worked in excess of forty.

     53. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

        the payment of overtime wages as required by the Fair Labor Standards Act and remains

        owing Plaintiff and those similarly-situated these overtime wages since the commencement

        of Plaintiff’s and those similarly-situated employee’s employment with Defendants as set

        forth above, and Plaintiff and those similarly-situated are entitled to recover double

        damages. Defendants never posted any notice, as required by the Fair Labor Standards Act

        and Federal Law, to inform employees of their federal rights to overtime and minimum

        wage payments.

     54. At the times mentioned, Defendant MARA ESPINOSA, ALDO ESPINOSA AND

        JESSICA GONZALEZ were, and are now, the Managers and/or owner of Defendant

        Corporation.     Defendant, MARA ESPINOSA, ALDO ESPINOSA and JESSICA

        GONZALEZ, were the employers of Plaintiff and others similarly situated within the

        meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that

        this individual Defendant acted directly in the interests of Defendant employer in relation

        to the employees of Defendant employer, including Plaintiff and others similarly situated.

        Defendant, MARA ESPINOSA, ALDO ESPINOSA and JESSICA GONZALEZ, had

        operational control of the business, provided Plaintiff with her work schedule, and is jointly

        liable for Plaintiff’ damages.

                                                 16
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 17 of 19


     55. Defendants, EL TORO LOCO CHURRASCARIA LLC, MARA ESPINOSA, ALDO

        ESPINOSA AND JESSICA GONZALEZ, willfully and intentionally refused to pay

        Plaintiff overtime wages as required by the law of the United States as set forth above and

        remains owing Plaintiff these overtime wages since the commencement of Plaintiff’

        employment with Defendants as set forth above.

     56. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

        action and is obligated to pay a reasonable attorneys’ fee.

             COUNT VI: VIOLATION OF THE FLORIDA MINIMUM WAGE ACT
                            (Failure to Pay Minimum Wages)

     Plaintiff adopts the allegations set forth in 1-14, as though set forth herein.

     57. At all times during, the Plaintiff and others similarly situated were required to be paid a

        minimum hourly wage for every hour worked for the Employer and overtime for any hours

        over 40 hours at time and half.

     58. Since 2020 through the present, Defendants have violated the provisions of §448.110,

        Florida Statute by failing to timely pay Plaintiff and others similarly situated, anything on

        the scheduled pay date, and/or ultimately paying them less than the minimum wage rates,

        and/or not paying them overtime required under both federal law, and under Florida law

        and the Florida Constitution.

     59. Plaintiff have satisfied any condition precedent to filing this action, if any.

     60. The Employer knew or showed a reckless and willful disregard for the provisions of the

        Florida Minimum Wage Act and the FLSA concerning the timely payment of minimum

        wages for all hours worked, and accordingly remains owing to the named Plaintiff and

        other similarly situated employees, unpaid minimum hourly wages for every hour worked

        during each respective pay period, and liquidated damages based upon the tardy or non-

        payment of wages due.


                                                   17
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 18 of 19




        WHEREFORE, Plaintiff, ANGELICA GUTIERREZ, and others similarly situated

     demand the following: liquidated damages for the untimely payment of wages after the

     scheduled pay date; payment of unpaid minimum wages for every hour worked during

     applicable pay periods, together with reasonable attorney’s fees and costs, to be proven at the

     time of trial. In the event that Plaintiff does not recover liquidated damages as allowed, then

     Plaintiff and those similarly situated demand an award of prejudgment interest as a lesser

     alternative to liquidated damages.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

       A.   Enter judgment for Plaintiff and other similarly-situated individuals and against the

     Defendants, EL TORO LOCO CHURRASCARIA 8ST. LLC, EL TORO LOCO

     CHURRASCARIA LLC, MARA ESPINOSA, JESSICA GONZALEZ, and ALDO

     ESPINOSA on the basis of Defendants’ willful violations of the Fair Labor Standards Act,

     29 U.S.C. § 201 et seq., other Federal Regulations and Florida Statute§448.110 ; and

      B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

     overtime compensation for hours worked in excess of forty weekly, with interest; and

     C. Award Plaintiff an equal amount in double damages/liquidated damages; and

     D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

     E. Grant such other and further relief as this Court deems equitable and just and/or available

     pursuant to Federal Law and Florida Law.




                                                 18
Case 1:21-cv-22062-JLK Document 1 Entered on FLSD Docket 06/03/2021 Page 19 of 19


                                           JURY DEMAND

          Plaintiff and those similarly-situated individuals demand trial by jury of all issues triable

  as of right by jury.

          Dated: June 3, 2021

                                                        Respectfully submitted,

                                                        JARA LAW FIRM
                                                        13876 SW 56 Street, Suite 262
                                                        Miami, Florida 33175
                                                        Telephone: (305) 372-0290
                                                        Franklin@JaraLaw.com
                                                        Joanna@JaraLaw.com

                                                        By: /s/ Franklin A. Jara_______
                                                            Franklin Antonio Jara, Esq.
                                                            Fla. Bar No. 636681




                                                   19
